IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                          Docket No. 41769

STATE OF IDAHO,                                     )     2014 Unpublished Opinion No. 750
                                                    )
        Plaintiff-Respondent,                       )     Filed: October 2, 2014
                                                    )
v.                                                  )     Stephen W. Kenyon, Clerk
                                                    )
JOHNNY RAY ANDOE,                                   )     THIS IS AN UNPUBLISHED
                                                    )     OPINION AND SHALL NOT
        Defendant-Appellant.                        )     BE CITED AS AUTHORITY
                                                    )

        Appeal from the District Court of the Fifth Judicial District, State of Idaho,
        Jerome County. Hon. Robert J. Elgee, District Judge.

        Order denying I.C.R. 35 motion for correction of illegal sentences, affirmed.

        Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Mark W. Olson, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

                       Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                   and GRATTON, Judge

PER CURIAM
        Johnny Ray Andoe entered Alford 1 pleas to second degree kidnapping, I.C. §§ 18-
4501(1) and 18-4503, and felony domestic battery, I.C. §§ 18-918 and 18-903(a). In exchange
for his guilty plea, additional charges were dismissed. The district court sentenced Andoe to a
unified term of twenty years, with a minimum period of confinement of ten years, for second
degreed kidnapping and to a concurrent determinate term of ten years for felony domestic
battery. The district court suspended the sentences and retained jurisdiction. Following the
period of retained jurisdiction, the district court relinquished jurisdiction.



1
        See North Carolina v. Alford, 400 U.S. 25 (1970).


                                                   1
       Over the next several years, Andoe filed numerous motions and petitions, which were all
denied or dismissed by the district court. Andoe filed an I.C.R 35 motion for correction of illegal
sentences, which is the subject of this appeal and which the district court denied. Andoe appeals,
asserting that his sentences are illegal for numerous reasons, principally that the evidence was
legally and factually insufficient to support his convictions and that his pleas were not
knowingly, intelligently, and voluntarily entered.
       In State v. Clements, 148, Idaho 82, 87, 218 P.3d 1143, 1148 (2009), the Idaho Supreme
Court held that the term “illegal sentence” under Rule 35 is narrowly interpreted as a sentence
that is illegal from the face of the record, i.e., does not involve significant questions of fact or
require an evidentiary hearing. Rule 35 is a “narrow rule,” and because an illegal sentence may
be corrected at any time, the authority conferred by Rule 35 should be limited to uphold the
finality of judgments. State v. Farwell, 144 Idaho 732, 735, 170 P.3d 397, 400 (2007). Rule 35
is not a vehicle designed to reexamine the facts underlying the case to determine whether a
sentence is illegal; rather, the rule only applies to a narrow category of cases in which the
sentence imposes a penalty that is simply not authorized by law or where new evidence tends to
show that the original sentence was excessive. Clements, 148 Idaho at 87, 218 P.3d at 1148.
Whether a sentence is illegal is a question of law that is freely reviewed by this Court on appeal.
Id. at 84, 218 P.2d at 1145. Andoe’s sentences are well within the statutory maximum for
second degree kidnapping and felony domestic battery and are not otherwise contrary to
applicable law. Accordingly, the district court’s order denying Andoe’s Rule 35 motion is
affirmed.




                                                 2